DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites: 
(1) “… crosslinked polymer material comprising at least two polymer chains, wherein each chain has distinct blocks …” This means the polymer is has embodiments with just two polymer chains (or molecules: a polymer chain is just one molecule), albeit distinguishable, which is unclear. 
(2) prolific use of the term “at least” makes the claims confusing. Claim 18 uses the term “at least” eleven times, which makes the claim indefinite as to its metes and bounds. Example, “comprises at least macropores having a size of 200 nm to 100 microns:” Does this mean that there are other kind of pores in addition to macropores, or macropores of size other than that within the range as well, or both?
(3) A semi-colon between blocks and at least in the line “wherein each chain has distinct blocks; at least a portion of at least one of the distinct” would make it grammatically correct.
(4) “material comprises at least two classes of pores: macropores, and mesopores, at least a portion of at least one class of which are isoporous,” The issues are, what other classes of pores are expected is unclear, and how ‘a portion of a class of pores’ can be judged as isoporous? By definition, isoporous means all pores are of same size. Therefore the entire structure is either isoporous or not isoporous. 
Claim 19 is indefinite because it is unclear how the symmetry is defined. By the known definition in the membrane industry, claim 1 recites an asymmetric membrane because it has a thin mesoporous layer and a thick macroporous layer. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is not further limiting because it recites all possible possibilities.  There are only two possibilities: either symmetric or asymmetric (not symmetric.) Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15 and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new claims recite an innumerable possibilities from the prolific use of the term “at least”, for which proper support could be found in the original disclosure.
As an example, PVP cross-linking to another PVP in the same chain does not seem to have support.
The claims also read as if the entire structure is of two polymer chains. However, the disclosure does not seem to have a large solid structure with just two polymer chains. (For example in perspective, the rubber constituent of a car tire is just one giant polymer molecule.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 18-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims  of copending Application Nos. 16/633508 and 15/538600 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims recite multi-block copolymer films having porosity and other properties as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 18-26 are rejected under 35 U.S.C. 103 as unpatentable over Wiesner et al (US 2017/0327649) in view of Rembaum (US 4,014,798) and further in view of applicant’s admission of prior arts.
	Claims 18-22: Wiesner teaches blended isoporous asymmetric graded films with chemically distinct block copolymers . See abstract, figures and [0044]. Self-assemble: [0028], but this is only part of process of making, which is unpatentable in a product claim. Regarding pore size – the ultrafiltration membrane falls within the mesoporous range of 1-200 nm claimed. Pore size up to 100 microns – [0112]. Mesoporous [0129]. Support: [0049]. Membranes are substantially two dimensional and in reality, 3-D, because they have a thickness too. Surface layer thickness 20-500 nm, pore sizes 5-100 nm [0096; 0099]. Total thickness of membrane is 5-500 microns. Macropores 5 nm – 100 microns. Isoporous [0099]
	Wiesner does not teach cross-linking as in claims 18 and 22. Nonetheless, applicant admits in the disclosure at [0004] that cross-linking is well known, and cites several references therein. Claim 18 recites particularly that the cross-linking is between 4-vinylpyridine.
	Cross-linking of pyridine groups is well-known in the art. See Rembaum. Rembaum teaches that cross-linking pyridines groups in polyvinyl-pyridines is easy to do (col. 2 lines 60-64), affords increased ion exchange capacity (col. 1 lines 40-49.) It is also well-known in the art that cross-linking increases chemical and thermal stability to polymers. Therefore, it would have been obvious to one of ordinary skill in the art to cross-link the di and triblock copolymers of Wiesner using the teaching of Rembaum. The cross-linking method of Rembaum would cross-link both surface and bulk layers.
Claim 23: poly(isoprene)-b-(styrene)-b-(4-vinylpyridine) (ISV).: see [0063]. UF membranes are intended for separation by filtration as in claim 24. Membrane is flat sheet as in claim 15. Claim 16 only recites intended uses. Claims 25 and 26:  Cross-linking imparts improved chemical and thermal resistance, which is well-known.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777